Order unanimously reversed on the law without costs, motion granted, complaint *1022and cross claims dismissed. Memorandum: It is uncontroverted that defendant J.C. Pitman Company (Pitman) is the wholly owned subsidiary of defendant G.S. Blodgett Company (Blodgett) and that the boards of directors of the two companies overlap. Nonetheless, in support of its motion for summary judgment, Blodgett established by proof in admissible form that, in all other respects, it had not disregarded Pit-man’s corporate separateness, had not involved itself directly in the management of Pitman and had not otherwise dominated or controlled Pitman. In opposition to that showing, plaintiff failed to raise any issue of fact that would preclude judgment in Blodgett’s favor as a matter of law. Accordingly, the order of Supreme Court is reversed, Blodgett’s motion is granted, and the complaint and cross claims against it are dismissed (see, Lener v Club Med, 168 AD2d 433, 435; Meshel v Resorts Intl., 160 AD2d 211; Computersearch Corp. v ECL Indus., 142 AD2d 961; see also, Billy v Consolidated Mach. Tool Corp., 51 NY2d 152, 163; Bernick v Cigna Corp., 112 AD2d 45). (Appeal from Order of Supreme Court, Erie County, Ostrowski, J.—Summary Judgment.) Present—Callahan, A. P. J., Boomer, Pine, Balio and Lawton, JJ.